Exhibit 12 CPI INTERNATIONAL, INC. STATEMENT RE: COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Year Ended October 1, October 2, October 3, September 28, September 29, (dollarsinthousands) Earnings calculation: Income before taxes $ Add Back: Fixed Charges Calculated Earnings $ Fixed charges calculation (a) Interest expense (b) $ Interest expense portion of rental expense $ Ratio: Earnings / Fixed charges (a) Fixed charges exclude capitalized interest; capitalized interest is zero. (b) Includes normal debt issue amortization costs, but does not include gain or loss on debt extinguishment. Interest expense portion of rental expense: Rental expense Estimated Interest Cost 33
